DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 04/14/2020.  In virtue of this filing, claims 1-4 are currently presented in the instant application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2020 and 06/18/2020 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 04/14/2020 has been considered by Examiner and made of record in the application file.
REASONS FOR ALLOWANCE
Claims 1-4 are allowed over the prior art of record.


The following is an examiner’s statement of reasons for allowance: 
Gindi (U.S. Patent No.: 8,602,039) teaches a protective case for a personal electronics device of the type such as cell phones, personal digital assistants, digital camera, and digital electronic games, includes a shell defining a first compartment and a second compartment. The first compartment formed to closely receive and retain a personal electronics device therein, and the second compartment defining a selectively accessible storage volume. A cosmetic tray is housed in the accessible storage volume and has at least one form of cosmetic selected from the group of nail polish, mascara, eyeliner, lipstick, lip liner, and lip gloss.
McKinley (U.S. Pub. No.: 2011/0061675) teaches a cosmetic case comprises an external shell comprising a lid section and a bottom section. At least one hinge connects the lid section to the bottom section. At least a first panel is attached via at least one hinge to an edge of the bottom section. The first panel can swing out to reveal an inside surface of the bottom section. Each panel has a front surface which faces up towards the lid section and a back surface which faces down towards the bottom section. At least part of the front surface is comprised of a magnetic material. The cosmetic case has a plurality of fastening devices on an inside of the bottom section for storing cosmetic accessories.
Ko et al. (U.S. Pub. No.: 2007/0029225) teaches a portable information device comprises a machine and a tray having slots to contain cosmetic products or body care products. The tray and machine are combined together such that they are slidable, rotationable, or foldable to each other to expose or hide the slots. Alternatively, in a portable information device, a tray is embedded on a cover of a machine, and a plate is above the cover to expose or hide slots on the tray.
However, the prior art made of record, alone or in combination, fails to clearly teach or fairly suggest a mobile device attachable and detachable cosmetic case comprises a palette main body having a first palette and a second palette coupled to each other so as to be tilted and swiveled relative to each other, each of the first palette and the second palette being provided with a reception portion configured to selectively detachably receive a tray configured to accommodate cosmetics or a mirror therein; and
a holder configured to support the palette main body and to hold a mobile device, as specified in the independent claim 1, and further limitations of their respective dependent claims 2-4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649